1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    Alejandro Becerra                              Case No. 5:17-cv-00937-AB-DTBx
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      Caleb Leroy Smith, et al
14
                      Defendants.
15
16
17
18         THE COURT having been advised by counsel that the above-entitled action has
19   been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 45 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.
24
25   Dated: April 04, 2019            _______________________________________
                                      ANDRÉ BIROTTE JR.
26                                    UNITED STATES DISTRICT JUDGE
27
28
                                                1.
